              Case 3:18-cv-06643-MMC Document 27 Filed 02/21/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 KIMBERLY FRIDAY (MABN 660544)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7102
 7        FAX: (415) 436-6748
          kimberly.friday@usdoj.gov
 8
   Attorneys for the United States
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,          )                CASE NO. 3:18-CV-06643-MMC
                                        )
14         Plaintiff,                   )
                                        )
15      v.                              )                STATEMENT OF NONOPPOSITION TO
                                        )                UMC’S MOTION TO STAY
16   UNITED MICROELECTRONICS            )
     CORPORATION; FUJIAN JINHUA         )
17   INTEGRATED CIRCUIT, CO., LTD.; and )
     CHEN ZHENGKUN a.k.a. STEPHEN CHEN, )
18                                      )                Hearing Date: March 29, 2019, 9:00 a.m.
                                        )                450 Golden Gate Avenue
19         Defendants.                  )                Courtroom 7, 19th Floor

20

21          Defendant United Microelectronics Corporation (“UMC”) has filed a motion to stay this civil
22 proceeding pending resolution of the related criminal action, United States of America v. United

23 Microelectronics Corporation, et al., No. 18-cr-MMC (ECF No. 25). Pursuant to Local Rule 7-3(b), the

24 United States notifies the Court that it does not oppose this motion.

25          The United States notes that co-defendants Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”)
26 and Chen Zhengkun a.k.a. Stephen Chen (“Chen”) have not appeared in this action or specially appeared

27 to contest service or jurisdiction. The United States filed its complaint in this action on November 1,

28 2018. (ECF No. 1.) Accordingly, pursuant to Fed. R. Civ. P. 4(m), it had 90 days, until January 30,

     18-CV-6643-MMC                                  1
     STATEMENT OF NONOPPOSITION
             Case 3:18-cv-06643-MMC Document 27 Filed 02/21/19 Page 2 of 2



 1 2019, to serve its complaint. The United States served Jinhua and Chen on January 8, 2019, via

 2 International Federal Express. (ECF Nos. 17 and 18.) The United States also served Jinhua via the

 3 Hague Convention on January 9, 2019. (ECF No. 19.) As neither defendant has appeared, their

 4 positions on the motion to stay civil proceedings are not known to the government.

 5

 6                                                     Respectfully submitted,

 7                                                     DAVID L. ANDERSON
                                                       United States Attorney
 8
                                                       /s/ Kimberly Friday
 9
                                                       KIMBERLY FRIDAY
10                                                     Assistant United States Attorney

11 DATED: February 21, 2019

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     18-CV-6643-MMC                                2
     STATEMENT OF NONOPPOSITION
